Title: To Thomas Jefferson from George Logan, 8 December 1808
From: Logan, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Stenton Decbr. 8th 1808
                  
                  Your known & laudable anxiety to promote the civilization, & happiness of the Indians, has induced me at the request of Mr. Cunow to give him a Letter of introduction to you. I understand Mr. Cunow is an active member of the Moravian society, & has resided some time with the Indians—
                  The inclosed Letter from my friend Jacob Van Vleck, President of the Moravian Society at Nazareth, will inform you of the respectable estimation in which Mr: Cunow is held by their Society—
                  I am with sentiments of respect Your real friend
                  
                     Geo Logan
                     
                  
               